DETAILED ACTION
This office action is in response to the application filed on 11/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11, 12 and 15  rejected under 35 U.S.C. 103(a) as being unpatentable over Tzinker et. al. (US20130140896, hereinafter Tzinker) in view of Kondo et al. (US20170244317, hereinafter Kondo).
	Regarding Claim 1, Tzinker discloses (fig. 13) a power supply circuit (1300) that outputs an electric power input from a vibration-driven energy harvesting element (1301) to an external load (1314), comprising: a rectifying circuit (1302) that rectifies an alternating current power input from the vibration- driven energy harvesting element; a first capacitor (1303) that accumulates a power output from the rectifying circuit; a chopper circuit (1305, 1306, 1307, 1309, 1316, 1311) that has a switching element (1305) controlling a chopper timing (1305 conducting controls timing of signal through 1316) and has an input terminal connected to the first capacitor (@1303); and a control signal generation unit (1315) that supplies a control signal to the switching element (¶133).
Tzinker does not disclose the control signal generation unit generates the control signal without referring to a voltage of the first capacitor.
	Kondo discloses (fig. 1) the control signal generation unit (10) generates the control signal without referring to a voltage of the first capacitor (constant duty, ¶8).

	Regarding Claim 2, Tzinker discloses (fig. 13) a voltage conversion circuit (1313) that has an input terminal connected to an output terminal of the chopper circuit.  
	Regarding Claims 3 and 11, Tzinker does not disclose the control signal generation unit generates the control signal having a constant cycle and duty ratio.  
	Kondo discloses (fig. 1) the control signal generation unit generates the control signal having a constant cycle and duty ratio (¶8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tzinker to include a constant duty as disclosed in Kondo to improve the reliability of the power conversion devices and promote downsizing thereof (Kondo, ¶9).
	Regarding Claim 6, Tzinker discloses (fig. 13) a vibration-driven energy harvesting element (1301) that supplies an electric power to the power supply circuit.  
	Regarding Claim 8, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 2; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit (1301).  
	Regarding Claim 12, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 11; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit (1301).  
	Regarding Claim 15, Tzinker discloses (fig. 13) A vibration-driven energy harvester, comprising: the power supply circuit according to claim 3; and a vibration-driven energy harvesting element that supplies an electric power to the power supply circuit.  

Allowable Subject Matter
Claims 4, 5, 7, 9, 10, 13, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to disclose: “...: the cycle and duty ratio are determined based on the vibration-driven energy harvesting element and installation conditions of the vibration-driven energy harvesting element.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, the prior art fails to disclose: “...the control signal generation unit receives a state signal based on an amplitude of a vibration of the vibration-driven energy harvesting element and generates the control signal based on the state signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, the prior art fails to disclose: “...the control signal generation unit receives a state signal based on an amplitude of a vibration of the vibration-driven energy harvesting element and generates the control signal based on the state signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 13, the prior art fails to disclose: “...the cycle and duty ratio are determined based on the vibration-driven energy harvesting element and installation conditions of the vibration-driven energy harvesting element.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10014801, Horiguchi; Chikahiro et al., discloses a piezoelectric power generation module and remote controller.
US 20100079034, Ramadass; Yogesh et al., discloses a circuit and method to improve energy harvesting efficiency in piezoelectric harvesters
US 20110227543, Ivanov; Vadim V., discloses a converter and method for extracting maximum power from piezo vibration harvester..
US 20130301323, Iyasu; Seiji et al., discloses a power conversion apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838